DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-20 allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reasons for allowance of the claims are the limitations of “a water accumulator for storing the water generated by the fuel cell; a third heat exchanger configured for injecting absorbed heat from the water accumulator into the secondary coolant; and a reactant distribution subsystem configured for conveying the reactant from the tank to the fuel cell as the first reactant, and further for conveying the reactant from the tank to the coolant subsystem as the secondary coolant to remove at least a portion of absorbed heat from the primary coolant.”
The invention is to a spacecraft fuel cell system whereby the reactants are used as coolants and cycled through heat exchangers before being used later as propellant in maneuvering thrusters. The closest prior art reference is Vuillamy et al and Miller et al. However, neither Vuillamy nor Miller discloses the water accumulator and the third heat exchanger associated with the accumulator. Criticality for the water accumulators includes using the water stored within as potable water as well as using the water when frozen as a heat sink for avionics. Combing prior art references to achieve the claimed limitations would involve hindsight reasoning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798. The examiner can normally be reached M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642